Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Aspire Japan, Inc. (the “Company”) on Form10-K for the year ended January31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Form 10-K”), I, Kenji Osako, President, Chief Executive Officer and Chief Financial and Accounting Officer of the Company, hereby certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: (1) The Form 10-K fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 13, 2011 /s/ Kenji Osako Kenji Osako President, Chief Executive Officer Chief Financial and Accounting Officer A signed original of this written statement required by Section906 has been provided to Aspire Japan, Inc. and will be retained by Aspire Japan, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. The foregoing certification is being furnished as an exhibit to the Form 10-K pursuant to Item601(b)(32) of Regulation S-K and Section906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code) and, accordingly, is not being filed as part of the Form 10-K for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
